          Case 1:20-cv-00885 Document 1 Filed 02/18/20 Page 1 of 5 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 ANTHONY AYIOMAMITIS,

                                   Plaintiff,                    Docket No. 1:20-cv-885

           - against -                                           JURY TRIAL DEMANDED

 NEW GREEK TV INC.

                                   Defendant.


                                            COMPLAINT

          Plaintiff Anthony Ayiomamitis (“Ayiomamitis” or “Plaintiff”) by and through his

undersigned counsel, as and for his Complaint against Defendant New Greek TV Inc. (“New

Greek TV” or “Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of a full moon rising over the Temple of Poseidon in Greece, owned and

registered by Ayiomamitis, a professional photographer. Accordingly, Ayiomamitis seeks

monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                  JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
      Case 1:20-cv-00885 Document 1 Filed 02/18/20 Page 2 of 5 PageID #: 2




       3.       This Court has personal jurisdiction over Defendant because Defendant resides

and/or transacts New Greek TV in New York.

       4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.       Ayiomamitis is a professional photographer in the business of licensing his

photographs for a fee having a usual place of business at Agapis 2, Nea Palatia-Oropou Attiki

19015 Greece.

       6.       Upon information and belief, New Greek TV is a domestic business corporation

duly organized and existing under the laws of the State of New York, with a place of business at

23-25 31st Street, Suite 420, Astoria, New York 11105. Upon information and belief, New Greek

TV is registered with the New York Department of Corporations to do business in New York. At

all times material, hereto, New Greek TV has owned and operated a website at the URL:

www.NewGreekTV.com (the “Website”).

                                    STATEMENT OF FACTS

       A.       Background and Plaintiff’s Ownership of the Photograph

       7.       Ayiomamitis photographed a full moon rising over the Temple of Poseidon in

Greece (the “Photograph”). A true and correct copy of the Photograph is attached hereto as

Exhibit A.

       8.       Ayiomamitis is the author of the Photograph and has at all times been the sole

owner of all right, title and interest in and to the Photograph, including the copyright thereto.

       10.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-090-733.

       B.       Defendant’s Infringing Activities
          Case 1:20-cv-00885 Document 1 Filed 02/18/20 Page 3 of 5 PageID #: 3




          11.    New Greek TV ran an article on the Website entitled Athens prepares for August

full moon and partial eclipse on Monday. See:

https://www.newgreektv.com/news-in-english-for-greeks/greece/item/23140-athens-prepares-

for-august-full-moon-and-partial-eclipse-on-monday. The article featured the Photograph. A

screenshot of the photograph on the Website is attached hereto as Exhibit B.

          12.    New Greek TV did not license the Photograph from Plaintiff for its article, nor

did New Greek TV have Plaintiff’s permission or consent to publish the Photograph on its

Website.

                                CLAIM FOR RELIEF
                   (COPYRIGHT INFRINGEMENT AGAINST NEW GREEK TV)
                                (17 U.S.C. §§ 106, 501)

          13. Plaintiff incorporates by reference each and every allegation contained in Paragraphs

1-12 above.

          14. New Greek TV infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. New Greek TV is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          15.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.    Upon information and belief, the foregoing acts of infringement by New Greek

TV have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.
       Case 1:20-cv-00885 Document 1 Filed 02/18/20 Page 4 of 5 PageID #: 4




         17.      As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

   18. Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work infringed

for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

   19.        Plaintiff further is entitled to his attorney’s fees and full costs pursuant to 17 U.S.C. §

505.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests judgment as follows:

         1.       That Defendant New Greek TV be adjudged to have infringed upon Plaintiff’s

                  copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

         2.       Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s profits,

                  gains or advantages of any kind attributable to Defendant’s infringement of

                  Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

                  per copyrighted work infringed pursuant to 17 U.S.C. § 504;

         3.       That Defendant be required to account for all profits, income, receipts, or other

                  benefits derived by Defendant as a result of its unlawful conduct;

         4.       That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

                  17 U.S.C. § 505;

         5.       That Plaintiff be awarded pre-judgment interest; and

         6.       Such other and further relief as the Court may deem just and proper.

                                     DEMAND FOR JURY TRIAL
      Case 1:20-cv-00885 Document 1 Filed 02/18/20 Page 5 of 5 PageID #: 5




       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       February 18, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York
                                                            Tel: 516-233-1660
                                                            RL@LiebowitzLawFirm.com

                                                     Attorneys for Plaintiff Anthony Ayiomamitis
